    Case 1:18-cv-05121-WMR Document 3 Filed 11/07/18 Page 1 of 2




         IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF GEORGIA
                  ATLANTA DIVISION

LaTosha Brown, et al.,
    Plaintiffs,
       v.                             CIVIL ACTION FILE
                                      NO. 1:18-CV-05121-WMR

Hon. Brian Kemp
in his official capacity as
Secretary of State of the State of
Georgia,
    Defendant.



                              ORDER


     The Court, having read and considered the Motion for

Temporary Restraining Order (Doc. 2), hereby schedules a hearing

for THURSDAY, NOVEMBER 8, 2018 at 9:45 AM, Courtroom

1705, 75 Ted Turner Drive, S.W., Atlanta, GA 30303. The Court

hereby directs Plaintiffs’ counsel to serve a copy of this Order upon

Defendant.




TRO ORDER
    Case 1:18-cv-05121-WMR Document 3 Filed 11/07/18 Page 2 of 2




     SO ORDERED, this 7th day of November, 2018.



                                 /s/ William M. Ray, II
                                 WILLIAM M. RAY, II
                                 United States District Judge




TRO ORDER
